754 N.W.2d 321 (2008)
BORGESS MEDICAL CENTER, Plaintiff-Appellee,
v.
Juan RESTO, Defendant, and
Southern Michigan Insurance Company, Defendant-Appellant.
Docket No. 133223. COA No. 270773.
Supreme Court of Michigan.
August 1, 2008.
By order of October 3, 2007, the application for leave to appeal the January 9, 2007 *322 judgment of the Court of Appeals was held in abeyance pending the decision in Ross v. Auto Club Group (Docket No. 130917). On order of the Court, the case having been decided on May 7, 2008, 481 Mich. 1, 748 N.W.2d 552 (2008), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the majority opinion in Borgess Medical Center v. Resto, 273 Mich.App. 558, 730 N.W.2d 738 (2007), and AFFIRM the judgment of the Court of Appeals for the reasons stated in the concurring opinion. The motion for leave to file brief amicus curiae by Phu Tran et al. is GRANTED.